Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 3, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00575-CV


     RICHARD BALDWIN AND OAK CREEK INVESTMENTS, LLC,
                        Appellants

                                         V.

    BAYKO, PREBEG, FAUCETT & ABBOTT PLLC, F/K/A PREBEG,
              FAUCETT & ABBOTT PLLC, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-61517


                          MEMORANDUM OPINION

      This is an appeal from an order signed July 20, 2022. On October 26, 2022,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. We dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.